Citation Nr: 0947908	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1965 to February 1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in May 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In the Substantive Appeal (VA Form 9) submitted January 2006, 
the Veteran requested a Travel Board hearing.  He withdrew 
that request in February 2007.

The issue of entitlement to a compensable rating for migraine 
headaches is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss 
disability of either ear for VA compensation purposes.

2.  The Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in December 2004 and in May 2008.  The Veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 
112; and of Dingess, 19 Vet. App. at 473.  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in May 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The RO arranged for the Veteran to be afforded a VA 
audiological evaluation in April 2005.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.


The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection for Hearing Loss

Facts

The Veteran seeks service connection for a bilateral hearing 
loss disability based on a theory that such is related to 
exposure to noise trauma in service.  

It is not shown that a hearing loss disability was manifested 
in service.  Notably, the Veteran has not alleged (including 
when he filed the instant claim) that he was seen for hearing 
loss complaints in service.  

A threshold requirement in any claim seeking service 
connection is that it must be shown that the claimant has the 
disability for which service connection is sought (hearing 
loss).  38 U.S.C.A. § 1110.  Hearing loss disability is 
defined by regulation.  For the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A September 2004 written statement from a clinical 
audiologist noted that the Veteran had "subjective hearing 
loss bilaterally" and noted a history of noise exposure to 
airplanes and weapons fire during his military service.  He 
had post-service recreational noise exposure from riding a 
motorcycle.  The audiologist stated that the Veteran had 
normal low and mid frequency hearing with a mild and moderate 
high frequency sensorineural hearing loss in the right and 
left ears, respectively, which was consistent with cochlear 
outer hair cell damage and hearing loss.  Her opinion was 
that the Veteran's exposure to acoustic trauma in service 
just as likely as not contributed to his hearing loss.  An 
audiometric test in uninterpreted graphic format accompanied 
the opinion.

On April 2005 VA audiological evaluation the Veteran reported 
that his hearing seemed okay, but he had bilateral tinnitus.  
He reported in-service noise exposure to mortars, grenade 
launchers, and rifles without noise protection, as well as 
riding in airplanes very close to the engines.  He reported 
post-service occupational noise exposure of driving truck for 
more than 20 years.  His puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
20
LEFT
0
5
15
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner noted that the Veteran's 
hearing was within normal limits.  The evidentiary record 
does not include any other audiometry during the appellate 
period suitable for VA rating purposes.   

Analysis

Although the Veteran did have some noise exposure in service 
from both airplanes and weapons fire, on audiometric testing 
he did not exhibit puretone thresholds of 40 decibels or 
greater at any one frequency in either ear, puretone 
thresholds of 26 decibels for three different frequencies in 
either ear, or speech recognition scores of less than 94 
percent.  Simply put, the August 2005 VA audiometric 
examination did not show a hearing loss disability by VA 
standards (i.e., as defined in 38 C.F.R. § 3.385) in either 
ear.  Therefore, the Veteran has not met the initial 
threshold requirement for substantiating his claim of service 
connection for hearing loss disability.  Accordingly, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service Connection for Tinnitus

Facts

The Veteran seeks service connection for tinnitus based on a 
theory that such is related to exposure to noise trauma in 
service.  His service treatment records are silent for any 
complaints or diagnosis of tinnitus in service.

In his October 2004 claim, the Veteran stated that he has had 
ringing in his ears since his military service.  He submitted 
a September 2004 statement from a clinical audiologist who 
noted his report of constant steady high frequency tinnitus 
bilaterally, as well as his history of exposure to airplane 
and weapons fire noise in service.  The audiologist gave a 
professional opinion that the Veteran's tinnitus "is just as 
likely as not contributed to by his exposure to acoustic 
trauma while serving in the military."

On April 2005 VA examination, the Veteran's claims file was 
reviewed and no mention of tinnitus was found.  He reported 
that his hearing seemed okay, but he had bilateral tinnitus.  
He provided a history of noise exposure in service including 
weapons fire such as mortars, grenade launchers, and rifles, 
all without noise protection, and riding inside airplanes 
very close to the engines.  He also reported post-service 
occupational noise exposure of driving truck for more than 20 
years.  He told the examiner that he first noticed the 
bilateral tinnitus 8 to 10 years prior and that it occurred 
about two times a week for an hour or more.  The examiner 
stated that he could not resolve the issue of etiology of the 
Veteran's tinnitus without resort to mere speculation, due to 
the Veteran's report of onset 8 to 10 years prior and a lack 
of reports of tinnitus in the claims file.

In a January 2006 written statement the Veteran stated that 
he continued to experience tinnitus which he attributed to 
the gunfire and action as a paratrooper while in the 
military.


Analysis

Tinnitus is a ringing, buzzing noise in the ears.  See Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995); see also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994) (defining 
tinnitus as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking").  The Veteran's service treatment 
records are silent as to any complaints of ringing in the 
ears.  The first evidence of tinnitus is the Veteran's claim 
for disability compensation in October 2004.

The Veteran is competent to give evidence as to what he 
perceives through his senses (such as a ringing in the ears).  
See Espiritu, supra.  See Charles v. Principi, 16 Vet. App. 
370 (2002) ("ringing in the ears is capable of lay 
observation").  He has submitted written statements 
indicating that he has experienced ringing in his ears since 
service which he believes is a result of exposure to 
excessive noise levels. 

The April 2005 VA examination did not include an opinion, in 
part because the examiner indicated that there was no report 
of tinnitus in the service treatment records.  The Veteran 
has stated that he has experienced tinnitus since his 
military service, and a private audiologist provided an 
opinion in September 2004 that his tinnitus is attributable 
to in-service acoustic trauma.  Therefore, the Board finds 
that service connection for tinnitus should be granted. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran was granted service connection for migraine 
headaches, rated as noncompensable (0 percent disabling), by 
the May 2005 rating decision.  He has appealed this rating, 
asserting that he has several attacks per month.  Private 
treatment records from March 2004 note a report of bitemporal 
headaches which cause nausea and photophobia and sometimes 
last for several days.  VA treatment records note that he 
experiences severe headaches as often as 10 times each month.  
In addition, the Veteran's wife has specifically stated that 
his migraines are prostrating in nature.  

The Veteran was scheduled for a VA examination in February 
2008 to evaluate the severity of his migraine headaches and 
provide a medical opinion as to whether they are prostrating 
in nature.  He did not report for the examination; rather, 
his wife informed the scheduler and the RO that he was unable 
to attend because he was incarcerated and would be for as 
much as four more years.  

Incarcerated veterans "are entitled to the same care and 
consideration" as their fellow Veterans.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  This care and consideration extended 
to the scheduling of VA examinations as part of VA's duty to 
assist.  Bolton v. Brown, 8 Vet. App. 185 (1995).

In light of the Veteran's assertions that his migraine 
headaches are prostrating in nature and occur several times a 
month, a VA examination is in order.  Based on the holdings 
Wood and Bolton, VA has an obligation to make every effort to 
provide him the opportunity for such examination despite his 
current incarceration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his migraine 
headaches, to include whether they are 
prostrating in nature.  The claims file 
must be provided to the examiner.  If the 
Veteran is still incarcerated, every 
possible effort should be made to arrange 
for an examination to take place within 
the correctional facility.  All such 
efforts should be documented in the claims 
file.  

Based on the examination and review of the 
record, the examiner must explain the 
frequency of the Veteran's headaches and 
must explain whether the headaches are 
prostrating.  The objective basis for this 
finding should be noted.  

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


